Citation Nr: 0726737	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-38 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a lung 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from December 1944 to July 
1946.

The veteran's appeal as to the issues listed above arose from 
an April 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claims for service connection for "back injury" 
and "lung injury."


FINDINGS OF FACT

1.  The veteran does not have residuals of a back injury as 
the result of disease or injury that was present during his 
active military service.

2.  The veteran does not have residuals of a lung injury as 
the result of disease or injury that was present during his 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
back injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006). 

2.  The criteria for service connection for residuals of a 
lung injury have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran argues that service connection is warranted for 
residuals of a back injury and residuals of a lung injury.  
He asserts that he injured his back when he was operating a 
bulldozer that rolled over on Samar Island in the Philippines 
in April or May of 1945.  He further asserts that he injured 
his lungs in a chemical fire at a water treatment plant in 
Tsingtoa, China, in December 1945.  See Veteran's letter, 
received in August 1945.  

A statement from J.B., received in August 2005, shows that 
the author asserts that he served with the veteran.  He 
essentially corroborates the veteran's descriptions of his 
claimed back and lung injuries; however, he indicated that 
the date of the chemical fire was December 1946 (in a 
statement received in February 2007, the veteran indicated 
that the correct date was December 1945).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show that in May 1945, 
he was treated for "operational fatigue," with symptoms of 
abdominal cramps and headaches.  A report for a chest X-ray, 
dated in July 1946, notes "essentially healthy chest."  The 
veteran's separation examination report, dated in July 1946, 
shows that his spine and respiratory systems were clinically 
evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1951 and 2006.  This 
evidence includes a VA hospital report, dated in 1951, which 
notes complaints of severe back strain of four to five years 
duration that began prior to separation from service.  The 
report notes, "The only illness was sunstroke, for which he 
was hospitalized ten days," and "The only injury was a 
broken rib in 1942."  The relevant diagnosis noted a 
congenital deformity of the lumbosacral joints, with a 
notation of "unstable back due to increased lumbosacral 
angle."  Congenital or developmental defects are not 
diseases within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c), 4.9 (2006).

VA reports, dated in 1952 and 1953, note complaints of 
breathing difficulty with diagnoses of hypertrophic rhinitis 
and sinusitis.  The next relevant medical evidence is dated 
in 1990.  Specifically, a CT scan report for the lumbar spine 
from the Abeline Regional Medical Center (ARMC), dated in 
June 1990, notes bulges at L3-4 and L4-5, and possible right-
sided disc herniation at L5-S1.  An addendum notes that there 
was no definite evidence of disc herniation.  ARMC reports, 
dated in 1991, note a ruptured disc at L4-5, and a May 1991 
CT scan notes disc degeneration at L5-S1.  An X-ray report 
for the thoracic spine, dated in February 2002, from Scott & 
White, notes degenerative changes.  Reports from the Hendrick 
Medical Center, dated in 2003, show treatment for an asthma 
exacerbation and chronic obstructive pulmonary disease 
(COPD).  See also VA progress notes, dated in 2003 (noting 
COPD).  Reports from Norman J. Dozier, M.D., dated  in 2005, 
show that the veteran received a spinal cord stimulator 
electrode placement.  

A VA respiratory examination report, dated in May 2007, 
contains a diagnosis of COPD.  The examiner stated that he 
could not provide an etiological opinion "without resort to 
mere speculation."

A VA spine examination report, dated in May 2007, contains a 
diagnosis of DJD (degenerative joint disease) lumbar spine 
status post fusion with radiculopathy to the right leg.  The 
examiner stated that he could not provide an etiological 
opinion "without resort to mere speculation."

The Board has determined that the claims must be denied.  The 
veteran's service medical records show that his spine and 
respiratory system were clinically evaluated as normal upon 
separation from service.  Aside from the finding of a 
congenital deformity of the lumbosacral joints in 1951, the 
earliest medical evidence of either a back or lung disorder 
in the post-service medical evidence is dated in 1990.  This 
is approximately 43 years after separation from service.  
Furthermore, there is no competent evidence to show that 
either of the claimed conditions is related to his service.  
Further, there is no competent evidence to show that the 
veteran had arthritis of the back that was manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

The opinion of the May 2007 examiner establishes that only 
mere speculation would give rise to a finding that the 
veteran's back and lung disabilities were related to his 
service.  Accordingly, the claim fails because the only 
foundation for granting his claim would lie in mere 
speculation.  A long line of case law establishes that 
service connection may not be granted on the basis of 
speculative nexus evidence.  See e.g. Mclendon v. Nicholson, 
20 Vet. App. 79, 83 (2006) (finding that doctor's opinion 
that "it is possible" and "it is within the realm of 
medical possibility" too speculative to establish a medical 
nexus);  Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure); and Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that speculative medical opinion was insufficient 
to sustain a claim).  

The Board has considered the veteran's written testimony, and 
the lay statement, submitted in support of his arguments that 
he has residuals of a back injury, and residuals of a lung 
injury, that should be service connected.  Lay statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and the 
veteran's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 495 (1992).  The Board has also 
considered the articles submitted by the veteran.  However, 
these articles merely discuss World War II military history, 
and do not provide a basis for a grant of either of the 
veteran's claims.  

While cases in which the positive and negative evidence are 
in equipoise are resolved favorable to the veteran, the 
reasonable doubt necessary to trigger such resolution is 
"distinguished from pure speculation or remote 
possibility."  See 38 C.F.R. § 3.102.  As the evidence of 
record demonstrates, a finding that the veteran's lung and 
back disabilities resulted from his service would rest only 
on pure speculation and possibility.  Thus, the veteran's 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In November 2003, the RO sent the veteran a 
letter (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
support his claims.  The RO's letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA and contained a 
specific request for the veteran to provide additional 
evidence in support of his claims.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  The November 2003 VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of his claims 
in April 2004.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
March 2006 (two letters), and in any event, as the claims for 
service connection have been denied, no disability rating or 
effective date will be assigned, and any defect with respect 
to the notice requirement was non-prejudicial.  Therefore, 
VA's duty to notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded 
examinations, and the examiner concluded that etiological 
opinions could not be provided.  In a memorandum dated in 
September 2006, the RO determined, following three 
unsuccessful requests, that medical treatment records from 
the Amarillo VA Health Care System, dated between 1946 and 
1951, were unavailable for review, and that any further 
attempts to obtain these records were futile.  The Board 
therefore finds that decisions on the merits at this time do 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of a lung injury is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


